Citation Nr: 1732774	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-22 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a neurological disorder of the right leg, prior to April 11, 2014 and from June 1, 2014.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran had active service from January 1974 to January 1980 and September 1981 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

During the pendency of the appeal, the RO granted a temporary disability rating of 100 percent from April 11, 2014 to May 31, 2014 based on surgery requiring convalescence as the Veteran underwent a surgery in April 2014 for his neurological disorder of the right leg.  See November 2014 rating decision.  In December 2014, the Board remanded the issue for further development, to include referring the matter to the Director of the Compensation Service for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Thus, consideration herein is limited to only the issue listed on the first page of this decision.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In addition to right sided meralgia paraesthetica, which is rated at the maximum schedular rating for severe to complete paralysis of the external cutaneous nerve of the thigh, the Veteran experiences symptomatology of the right thigh that is analogous of moderate dysfunction of anterior muscles of the thigh, i.e., muscle group XIV.



2. Prior to April 11, 2014 and from June 1, 2014, the Veteran's service-connected neurological disorder of the right leg, does not cause an exceptional or unusual disability picture to render impractical the application of the regular rating standards.



CONCLUSIONS OF LAW

1. Prior to April 11, 2014 and from June 1, 2014, the schedular criteria for a rating in excess of 10 percent for the neurological disorder of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8529 (2016).

2. Prior to April 11, 2014 and from June 1, 2014, the schedular criteria for a separate 10 percent rating, but not higher, for dysfunction of muscle group XIV of the right leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.56, 4.73, Diagnostic Code 5314 (2016).

3. Prior to April 11, 2014 and from June 1, 2014, the disability picture presented by the Veteran's neurological disorder of the right leg does not warrant the assignment of an extraschedular rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in October 2010, April 2014 Board Hearing transcript and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  

The Veteran also was afforded VA examinations in October 2010 and September 2015.  The Veteran in his notice of disagreement in December 2010 contended that his October 2010 VA examination was inadequate as the examiner did not properly examine him and did not have his neurology exam from October 13, 2010 or his claims folder to review.  However, a review of the examination report shows that the examiner conducted a thorough examination, to include evaluating motor and sensory functions of the lower extremities.  The examiner also reviewed the EMG study done on October 23, 2010.  To the extent that the claims folder was unavailable to the examiner during the examination, such omission is harmless as the focus of the examination was on the current level of severity.  It should also be noted that the VA examiner in September 2015 did review the claims file in conjunction with examining the Veteran.  

Thus the totality of the evidence, discussed below, is fully adequate to decide the Veteran's claim.  The Veteran has not alleged any additional prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran").

Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In addition, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's neurological disorder of the right leg, manifested by right meralgia paresthetica, is rated under Diagnostic Code 8529 for the external cutaneous nerve of the thigh.  Under this code, a noncompensable rating is assigned for mild or moderate paralysis, while the maximum rating of 10 percent is reserved for severe to complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8529.  Diagnostic Codes 8629 and 8729 respectively address neuritis and neuralgia of the aforementioned nerve.  The same rating scheme for paralysis thereof applies to these disabilities as well.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  
38 C.F.R. § 4.124.

All other nerves also have a rating scheme which applies equally to paralysis, neuritis, and neuralgia.  These nerves include the sciatic, external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator, and ilio-inguinal nerves addressed by Diagnostic Codes 8520 through 8730 other than the aforementioned.  When involvement with respect to any nerve is wholly sensory, the rating is limited to the mild or at most the moderate degree.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Private medical records in April 2010 show the Veteran complained of tingling in his right thigh.  In August 2010, the Veteran filed a claim for a higher rating for the neurological disorder of his right leg.  That same month the Veteran contended that his condition affected his ability to do his job, causing him at times to miss two to four days of work per month and thus stated that he should be entitled to an extraschedular rating.  He submitted his employee monthly timesheets dated from January 2009 to August 2010 documenting the time he missed from work.  The Veteran was employed by the Oregon Department of Transportation and his manager reported that there were several instances when he had to use sick leave or vacation time to go home early due to his pain.

Private medical records in October 2010 show that the Veteran complained of right knee pain and numbness and dysesthesia in the right thigh.  However, nerves in the right lower extremity were within normal limits based on EMG and nerve conduction studies.  The examiner commented that the Veteran had significant painful dysesthesia in the right leg, resulting from a lesion in the lateral femoral cutaneous nerve of the thigh, that was surgically excised 10 years earlier.  

On VA examination in October 2010, the examiner noted that the Veteran in 2000 had a section of the right lateral cutaneous nerve removed.  The Veteran complained of a constant burning sensation in the anterolateral right thigh.  He reported having sharp pain two to three times per week in the area affected by the burning.  The examiner noted that the Veteran worked for the police department as a motor carry enforcement officer, managing weigh stations for trucks along the highway.  On the job the Veteran had to frequently make long drives, which increased his burning sensations.  The Veteran took three and a half days off from work in the past year.  At times he had to be relieved at work for several hours up to a day and was given a letter that if he exceeded his sick allowance he would receive 60 days of continued work in order to relocate his job and then he would be terminated.  

As reported by the Veteran, the examiner noted that his symptoms were bothersome to the point that he may lose his employment.  The examiner stated that an EMG study in October 2010 shows that the lower extremities were normal.  There were no peripheral nerve lesions, polyneuropathy, myopathy, or motor neuron disease involving the legs.  

Physical examination shows that there was no evidence of major motor weakness or atrophy.  Muscle tone was good and tandem gait was poor.  Sensory examination of the lower extremity shows that there was slightly perceived reduction in appreciation of light touch, pinprick, and vibration over the right toes and sole of the right foot.  The impression was return of debilitating numbness and burning sensations in the right anterolateral thigh due to inflammation of the right lateral cutaneous nerve of the thigh, status post partial nerve resection in 2000.  The examiner noted that the physical signs of mild right Sl radiculopathy on physical exam, were not demonstrated on the EMG.  

VA treatment records in March 2012 show that the Veteran complained of significant increasing nerve burning and aches in the right thigh.  The examiner commented that the Veteran had neuropathic pain from his external cutaneous nerve injury.  The examiner noted that the Veteran used all of his sick and vacation time at work and currently was using leave without pay due to his leg pain.  Stretching or standing for prolonged periods of time increased the Veteran's neuropathy.  

VA treatment records in June 2012 show worsening pain and that the Veteran continued to work as a full-time truck mechanic.  His sensory evaluation revealed intact sensation throughout both upper and lower extremities except for a mild decrease in sensation in the patch that corresponded to the right lateral femoral cutaneous nerve.

On the August 2012 Form 9 Appeal, the Veteran contended that he is entitled to an extraschedular rating as his right meralgia paresthesia caused him more pain, weakness, and limited mobility.  

Private medical records in October 2013 show pain in the right outer thigh, as well as weakness, tingling in the right inner thigh and shooting pain from the right inner thigh down to the calves.  The examiner noted that the Veteran at work was required to be on his feet and his thigh discomfort and weakness caused decreased mobility thereby impacting his ability to work.  Neurological evaluation shows vibratory sensation was intact, temperature sensation decreased in the right lower extremity, and pinprick sensation decreased.  The records in January 2014 and February 2014 show that the Veteran complained of burning sensation in the right thigh and mild weakness and intermittent numbness.  

On April 9, 2014, the Veteran testified that he had pain, burning and a numbness sensation, primarily between the hip and the knee, and at times he stumbled and had loss of function.  The Veteran stated he worked as a motor enforcement officer for the State of Oregon and his job required driving, walking, and standing.  He indicated that part of his job was to stop overweight trucks from coming into a restricted area, but he has not been able to do this because he is restricted from driving a long distance.  The Veteran also testified that about four times per month he either had to leave work early or miss work due to his right leg.  He stated that on a bad month he missed forty to fifty hours of work per month and on a good month his missed fifteen to twenty hours.  

On April 11, 2014 the Veteran underwent a right lateral femoral cutaneous nerve neurectomy.  

On VA neurological examination in September 2015, the diagnosis was right sided meralgia paraesthetica.  The examiner noted that the Veteran developed numbness and tingling in the right thigh.  His pain improved but he was experiencing numbness in his right thigh as well as a tingling when objects touched his thigh.  He also experienced a burning sensation and he needed to use a cane.  

The examination report shows that the Veteran's symptoms included mild pain in the right lower extremity, moderate paresthesias and/or dysesthesias, and mild numbness.  Muscle strength testing was normal; there was no muscle atrophy; reflexes were normal; sensory exam was normal in the upper anterior thigh and in the lower leg/ankle and foot and toes but was decreased in the right thigh/knee.  The examiner noted that the Veteran did not have trophic changes attributable to peripheral neuropathy.  The examiner opined that there was moderate incomplete paralysis of the right external cutaneous nerve of the right thigh.  All other nerves of the lower extremities were evaluated as normal, to include the anterior crural (femoral) nerve.  The examiner opined that the Veteran's peripheral nerve condition impacted his ability to work to the extent that the Veteran's right leg symptoms were exacerbated by having to wear a tool belt, causing him to frequently take two to three days off per month from work, over and above his sick leave and vacation.

Although VA medical records in January 2016 show that there was absent plantar sensation and the impression was pedal neuropathy, the examiner attributed this condition to likely being caused by chemotherapy as the Veteran was being treated for carcinoma of the sigmoid colon.  

The evidence does not more nearly approximate the criteria for a schedular rating higher than 10 percent for the neurological disorder of the right leg for the following reasons.  First, the Veteran is in receipt of a 10 percent rating under Diagnostic Code 8529, which is the maximum rating available under Diagnostic Code 8529 for the external cutaneous thigh nerve.  Second, the evidence discussed above shows that there is no involvement of any other nerve in the right lower extremity other than the external cutaneous nerve in the thigh.  Thus although there are other diagnostic codes pertaining to peripheral neuropathy of the lower extremities that provide ratings higher than 10 percent, they are inapplicable in the instant case and need not be further considered.  

While the sensory aspect of the Veteran's neurological dysfunction is properly rated, the Board takes note to the fact that he experiences symptoms analogous muscle dysfunction as well.  The record demonstrates that his right sided meralgia paraesthetica causes generalized fatigue and weakness of the upper portion of the right lower extremity.  Muscle group XIV would be the most appropriate as the external cutaneous nerve runs along the anterior aspect of the thigh.  In terms of the appropriate rating under Diagnostic Code 5314, the Veteran's right thigh disability impairs his ability to drive and stand for prolonged periods as well as wearing a tool belt.  Moderate disability contemplates a lower threshold of fatigue after average use.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5317.  A 10 percent disability rating for moderate dysfunction is thereby assigned under that Code.

Moderately severe disability is not shown, however.  There is no evidence that the Veteran's right thigh disability creates an inability to keep up with work requirements.  Indeed, as indicated, there is no evidence of loss of muscle strength or atrophy.    

The Board also observes that the Veteran has scarring associated with his service-connected neurological disorder of the right leg.  However on VA examinations in October 2010 and September 2015 the examiners indicated that the scarring was not painful and/or unstable or had a total area greater than 39 square cm (6 square inches).  The Board finds that there is no basis for a separate rating for the scarring.  See 38 C.F.R. § 4.118.

As there are no further schedular ratings warranting consideration, in order to fully consider all rating criteria in light of the Veteran's complaints the Board in the December 2014 remand referred the case to the Director of the Compensation Service to determine whether his disability picture requires the assignment of an extraschedular rating.  

An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b)(1); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

On January 23, 2017 a decision regarding an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for a neurological disorder of the right leg was received from the Director of the Compensation Service.  The Director noted that VA examinations revealed the Veteran reporting a history of leg pain and numbness and that the objective evidence revealed mild intermittent pain, moderate paresthesia and/or dysesthesias, mild numbness, normal muscle strength, no muscle atrophy, normal deep tendon reflexes, decreased sensation testing for light touch on the thigh/knee, and abnormal gait.  The examiner found moderate, incomplete paralysis of the right external cutaneous nerve.  

Based on the totality of the evidence on record, the Director determined that there is no foundation for an extraschedular evaluation for a disability rating in excess of 10 percent for right leg neurological disorder as the rating schedule remains intact and free of an unusual or exceptional disability pattern since all symptoms are found within the rating schedule.  The Director also determined that the medical evidence did not show a marked interference with work; frequent hospitalization or; unusual or exceptional disability as occupational activity was deemed to be affected mildly with no effect on employability.  She stated that pursuant to 38 CFR § 4.124a no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  She also noted that through 38 C.F.R. § 4.20 for analogous ratings, more options for an evaluation greater than 70 or 10 percent are afforded.  The Director concluded that since the elements of Thun v. Peake have not been met, entitlement to an extraschedular evaluation is not warranted.

Therefore, the question of whether the Veteran is entitled to a higher rating on an extraschedular basis for the service-connected neurological disorder of the right leg has first been adjudicated by the Director of VA Compensation Service, and the Board may now proceed to evaluate the merits of this part of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

For the reasons set forth below, the evidence does not support the proposition that the Veteran's service-connected neurological disorder of the right leg presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Regarding the first step of the extraschedular analysis prescribed in Thun, the Board finds that the symptomatology, and occupational and social impairment caused by the Veteran's service-connected neurological disorder of the right leg are all specifically contemplated by the schedular rating criteria, and the Veteran is not entitled to an extraschedular rating for a neurological disorder of his right leg.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for a neurological disorder of his right leg shows that the rating criteria reasonably describe the disability and contemplate the Veteran's sensory and motor symptoms.  Specifically, in this case, considering the lay and medical evidence, the Veteran's neurological disorder of the right leg has been manifested by pain, numbness, burning, tingling, weakness, paresthesias/dysthesias, abnormal gait, and other functional impairment such as worsening after standing.  The Board finds that all these symptoms are contemplated by Diagnostic Code 8529 which requires VA to evaluate all symptoms resulting from impairment of the external cutaneous nerve of the thigh.  The Board in no way discounts the difficulties that the Veteran has experienced as a result of his neurological disorder of the right leg.  However, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  Any functional impairment due to the Veteran's neurological disorder of the right leg is a disability picture that is considered in the current schedular rating criteria.

The Board acknowledges the evidence indicating that the Veteran's occupational activity has been adversely impacted by his neurological disorder of the right leg.  The Director of the Compensation Service determined that the medical evidence did not show that the Veteran's neurological disorder of the right leg caused marked interference with his work.  Nevertheless, because the facts of the case do not satisfy the first part of the Thun test as the Veteran's symptoms are contemplated by the schedular rating criteria, the Board is in concurrence with the January 2017 determination of the Director of the Compensation Service in concluding that this case does not warrant an extraschedular evaluation.

As noted by the Director in January 2017, via 38 C.F.R. § 4.20 for analogous ratings, higher ratings under the schedular criteria may be available.  Nevertheless as discussed above, 38 C.F.R. § 4.20 is inapplicable in the instant case as the schedular criteria expressly provide a diagnostic code to evaluate the cutaneous nerve of the thigh, which the weight of the evidence shows is the only nerve that is impaired in the right leg.  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted.  38 C.F.R.§ 3.321(b)(1).

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).





ORDER

Prior to April 11, 2014 and from June 1, 2014, a rating in excess of 10 percent for the neurological disorder of the right leg is denied. 

Prior to April 11, 2014 and from June 1, 2014, a separate 10 percent rating, but not higher, for dysfunction of muscle group XIV of the right leg  is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


